Case 1:20-cv-06778-AT Document 10 Filed 11/13/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MARCOS CALCANO, ON BEHALF OF
HIMSELF AND ALL OTHER PERSONS
SIMILARLY SITUATED,

Plaintiff,
-against-
SAFE PUBLICATIONS, INC.,

Defendant.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: __ 11/13/2020

 

20 Civ. 6778 (AT)

ORDER

The initial pretrial conference scheduled for December 2, 2020, is ADJOURNED to
December 3, 2020, at 10:40 a.m. By November 25, 2020, the parties shall file their joint letter

and proposed case management plan.
SO ORDERED.

Dated: November 13, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge
